Citation Nr: 0509827	
Decision Date: 04/04/05    Archive Date: 04/15/05

DOCKET NO.  99-15 980A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for post-operative 
residuals of a herniation of Muscle Group VII of the right 
arm, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


INTRODUCTION

The veteran had active service from January 1968 to December 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana, which denied entitlement to an 
increased rating in excess of 10 percent for residuals of a 
post operative medial meniscectomy of the right knee and an 
increased rating in excess of 10 percent for a herniation of 
Muscle Group VII of the right arm.  The RO granted service 
connection for PTSD, rated as 10 percent disabling effective 
April 20, 1998. 

In November 1999, the RO increased the 10 percent rating for 
PTSD to 50 percent and in July 2001, the RO increased the 
rating to 70 percent.  

In March 2002, the RO granted service connection for painful 
scars of the right forearm, rated as 10 percent disabling 
effective April 27, 2000.  

In March 2003, the Board denied the veteran's claim of 
entitlement to a rating in excess of 10 percent for residuals 
of a postoperative medial meniscectomy of the right knee.  In 
November 2003, it remanded the two remaining issues for 
additional development.  

Upon completing the Board's requested development, in 
November 2004 the RO increased the 70 percent rating for PTSD 
to 100 percent effective April 20, 1998.  Thus, the issue in 
controversy with regard to this matter has been resolved.  
The RO confirmed and continued the 10 percent rating for 
herniation of Muscle Group VII of the right arm.  This matter 
remains denied, and has been returned to the Board for 
appellate review.




FINDING OF FACT

The veteran's right forearm disability is not productive of 
moderately severe muscle damage, nor is flexion limited to 90 
degrees, extension limited to 75 degrees; or flexion limited 
to 100 degrees with extension limited to 45 degrees.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for post-
operative residuals of a herniation of Muscle Group VII of 
the right arm have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.3, 4.7, 4.56, 4.71a, Diagnostic Codes 
5206, 5207, 5208, 4.73, Diagnostic Code 5307 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

In April 1998, the veteran filed an informal claim asserting 
that his disability of the right forearm has increased in 
severity.  Disability evaluations are determined by the 
application of the VA's Schedule for Rating Disabilities 
(Rating Schedule), which is based on average impairment of 
earning capacity.  Different diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 
4.  

Although the evaluation of a service-connected disability 
requires a review of the veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for a service-connected disability is 
the present level of disability.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Review of the record shows that the veteran is right handed, 
and that his disability has been rating under 
38 C.F.R. § 4.73a, Diagnostic Code 5307.  Under 
38 C.F.R. § 4.56, an open comminuted fracture with muscle or 
tendon will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over 
the tibia, the evidence establishes that the muscle damage is 
minimal.  38 C.F.R. § 4.56(a).  A through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged.  38 C.F.R. 
§ 4.56(b).  For VA rating purposes, the cardinal signs and 
symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c).  

Under Diagnostic Codes 5301 through 5323, disabilities 
resulting from muscle injuries shall be classified as slight, 
moderate, moderately severe, or severe.  38 C.F.R. §  
4.56(d).  In relevant part, this section provides the 
following.

Moderate disability of a muscle anticipates a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of a high velocity missile, residuals of 
debridement, or prolonged infection.  A history consistent 
with a moderate disability would include complaints of one or 
more of the cardinal signs and symptoms, particularly lowered 
threshold of fatigue after average use.  Objective findings 
include some loss of deep fascia, muscle substance, or 
impairment of muscle tonus with loss of power or lowered 
threshold of fatigue.  38 C.F.R. § 4.56(d)(2).

A moderately severe disability of the muscles anticipates a 
through and through or deep open penetrating wound by a small 
high velocity missile or a large low-velocity missile, with 
debridement, prolonged infection, or sloughing of soft parts, 
and intermuscular scarring.  There should be a history of 
hospitalization for a prolonged period of treatment of the 
wound with a record of cardinal symptoms consisting of loss 
of power, weakness, lowered threshold of fatigue, fatigue- 
pain, impairment of coordination, uncertainty of movement, 
and if present, evidence of inability to keep up with work 
requirements.  Objective findings should include entrance and 
exit scars indicating a track of a missile through one or 
more muscle groups.  Objective findings should also include 
indications on deep palpation of loss of deep fascia, muscle 
substance, or normal firm resistance of muscles compared with 
sound side.  Tests of strength and endurance compared with 
sound side should demonstrate positive evidence of 
impairment.  38 C.F.R. § 4.56(d)(3).

Under Diagnostic Code 5307, functions of Muscle Group VII 
include flexion of wrist and fingers; muscles arising from 
internal condyle of humerus:  flexors of the carpus and long 
flexors of fingers and thumb; pronator.  For the dominant 
extremity, moderate impairment warrants a 10 percent rating 
and moderately severe impairment warrants a 30 percent 
rating.  38 C.F.R. § 4.73, Diagnostic Code 5307.

For the forearm of the dominant side, under Diagnostic Code 
5206, a 10 percent rating is warranted for flexion limited to 
100 degrees and a 20 percent rating is warranted for flexion 
limited to 90 degrees.  Under Diagnostic Code 5207, a 10 
percent rating is warranted for extension limited to either 
45 or 60 degrees and a 20 percent rating is warranted for 
extension limited to 75 degrees.  Under Diagnostic Code 5208, 
a 20 percent rating is warranted for flexion limited to 100 
percent and extension to 45 percent.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5206-5208.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability such doubt will be resolved in favor of 
the claimant.  38 C.F.R. § 4.3.

Factual Background & Analysis

In this case, the veteran maintains that he has increased 
pain, weakness, stiffness, muscle spasms, limitation of 
motion, and numbness of the wrist and fingers because of his 
service-connected disability.  (See August 1999 RO Hearing 
Transcript).  The objective evidence of record does not 
support his contentions.  In this case, the criteria for an 
increased rating in excess of 10 percent for herniation of 
Muscle Group VII of the right forearm have not been met.  

Under the provisions of Diagnostic Code 5307, the evidence 
shows that the veteran's disability is productive of no more 
than moderate impairment.  Although medical reports from 
M.J.R., M.D., dated from January 1997 to August 1997 show 
mild osteoarthritis, on VA examination of the joints in June 
1998, the veteran had no objective appearance of pain or 
symptoms of the wrist.  Each wrist measured 8 1/8 inches in 
circumference.  The hands were equal, large, heavy, and 
strong; and the fingers, thumbs, and wrists had full range of 
motion.

VA examination of the muscles in June 1998 also revealed no 
more than moderate findings.  Examination revealed a slight 
bulge, measuring no more than 5-millimeters in thickness 
centered 6-centimeters above the wrist level, and a defect in 
the muscle sheath, measuring 4-centimeters in lateral 
diameter and 5-centimeters in anterior-posterior diameter on 
palpation.  In addition, on flexion of the wrist, gripping 
with the hand, and on flexion of the right forefinger, the 
area retracted and was pulled inward by an adhesion to the 
long flexor tendon of the right forefinger.  However, there 
was no apparent tenderness or pain from palpation, or flexion 
and extension of the wrist or hand.  No evidence of muscle 
wasting, atrophy, or bone, joint, or nerve damage was 
detected either.  In addition, the veteran's muscle strength 
was normal.  The diagnosis was muscle sheath volar surface 
right distal forearm with muscle hernia, adhesion to the 
flexor tendon and retraction of the adhesed skin surface on 
flexion of the right forefinger.  The examiner described the 
veteran's pain as minor to moderate.

VA medical reports dated from June 1988 to December 1999 show 
that in January 1999, the veteran complained that his pain 
had progressively worsened and that he had problems with 
lifting and repetitive movements while performing manual 
labor.  In response, light duty was recommended and the 
veteran participated in occupation hand therapy.  

Medical reports from the Oliver Road Family Medicine Center 
dated from January 1999 to July 1999 also note complaints of 
chronic right arm pain and difficulties at work.  However, 
the reports also show that in February 1999 electromyography 
and nerve conduction studies were normal.  Additionally, 
although examination revealed a bulge just proximal to the 
right wrist, the bulge was not tender to palpation.  The 
veteran's range of motion of the fingers remained good, and 
his grip strength was excellent.  No obvious sensory deficits 
were appreciated either.  The impression was chronic pain in 
area of old injury of the right forearm.

Medical reports from the Orthopedic Specialists of Louisiana 
and Willis-Knighton Medical Center dated from June 1999 to 
August 1999 show increased neurological impairment in 
addition to the veteran's service-connected muscle hernia 
disability.  The reports also reflect that the veteran's 
physicians attributed his increased impairment to his 
nonservice-connected disabilities.  In a June 1999 report 
from the Orthopedic Specialists of Louisiana, a positive 
Phalen's test with paresthesia and ulnar nerve distribution, 
as well as numbness in the median nerve distribution in the 
index finger were noted.  Multiple hernias with light 
tenderness on palpation were noted as well.  The report then 
reflects that the physician attributed the veteran's symptoms 
to carpal tunnel, ulnar nerve neuritis, and a muscle hernia.  
The physician added that the veteran's service-connected 
muscle hernia was not related to the carpal tunnel syndrome 
disorder.  In addition, medical reports from Willis-Knighton 
Medical Center show that in August 1999 the veteran underwent 
a carpal tunnel release, ulnar nerve neuralysis, and 
fasciotomy of the forearm for pain related to the muscle 
hernia.  The veteran received follow-up treatment at the 
Orthopedic Specialists of Louisiana.

The veteran's October 1999 VA examination report reflects 
that he had no swelling or erythma of the joints.  Right 
elbow flexion was to 140 degrees with extension to zero 
degrees, supination to 90 degrees, and pronation to 84 
degrees.  Strength and grip of the right hand were 4/5.  X-
ray findings were normal.  The diagnoses made included right 
forearm pain with muscular weakness, secondary to pain.

Thereafter, December 1999 reports from the Orthopedic 
Specialists of Louisiana show continued treatment for pain.

In February 2000, M.P. wrote that the veteran had been 
employed for approximately twelve years, but within the last 
two or three years he had problems with his right arm.  M.P. 
wrote that the veteran had missed a great deal of work, and 
had reported that since his surgery, he had experienced more 
pain, which made his job duties difficult to perform.  As a 
result, the veteran was laid off.  Light duty work was not 
available.  A VA Form 21-4192 indicates that the veteran 
installed and removed petroleum equipment, and that he had 
been employed from May 1988 to February 2000. 

VA medical reports dated from March 2000 to January 2001 show 
continued treatment for pain.  

Despite the veteran's complaints of increased pain, VA 
examination reports dated in April 2000, May 2003 and in 
April 2004 objectively show no more than moderate muscle 
impairment resulting from the herniation of Muscle Group VII 
of the right forearm.  On VA examination of the joints in 
April 2000, range of motion of the wrists showed dorsiflexion 
to 57 degrees, palmer flexion to 48 degrees, radial deviation 
to 3 degrees, and ulnar deviation to 30 degrees.  The veteran 
had positive Tinel and Phalen.  Deep tendon reflexes were 
positive and brisk.  The diagnoses included right forearm 
muscle repair and exploratory surgery, 1968; and, status post 
carpal tunnel release syndrome, ulnar release, and fasciotomy 
of the right forearm, 1999.

Objective evaluation in May 2003 revealed no entry or exit 
wounds, or loss of tissue.  There was no tendon damage, or 
bone, joint or nerve damage, although the veteran developed 
nerve damage as a result of the nonservice-connected carpal 
tunnel syndrome.  Muscle herniation of the right forearm was 
noted.  The report also reflects that the veteran's muscle 
strength was good.  There was no loss of muscle function.  
The veteran had fatigue with heavy use of the forearm with 
activities such as using a shovel or a hoe, which affected 
yard work.  The examiner however noted that the forearm did 
not become easily fatigued.  The veteran experienced fatigue 
after 10 or 15 minutes of heavy use, and the joint was 
limited by 10 or 15 minutes of heavy use.  The diagnosis was 
status post right forearm muscle biopsy with residual affect 
of muscle herniation.  After the examination, the examiner 
commented that the veteran's carpal tunnel syndrome and 
capital tunnel syndrome were not related to the veteran's 
service-connected disability.  

On VA examination in April 2004, the veteran complained of 
pain to the right forearm with mild numbness to the right 
index and ring fingers, easy fatigability and weakness of the 
hand grasp, and difficulty with holding a soft drink can and 
working in his garden.  On physical examination, no flare-ups 
or injuries to the bony structures or vascular structures 
were noted.  Additionally, there was no nerve or tendon 
damage attributable to the 1968 injury.  Muscle strength with 
hand grasp was 4+, with quick fatigue to 2+.  Although 
herniation was present in the volar aspect, the veteran had 
full range of motion to his right wrist and fingers.  His 
joints were not affected.  After examination, the examiner 
noted that the residual herniation of the muscle after the 
1968 surgery was associated only to pain and discomfort.  The 
veteran's carpal tunnel syndrome was attributed to post-
service occupational repetitive movements.  

In this case, the Board initially acknowledges the veteran's 
neurological complaints associated with his nonservice-
connected carpal tunnel syndrome.  Nonetheless, those 
symptoms and objective findings cannot be considered when 
rating the veteran's service-connected muscle herniation 
disability.  When considering the veteran's disability 
picture due solely to his service connected disability, the 
criteria for the assignment of a rating in excess of 10 
percent have not been met.  The objective evidence 
demonstrates that the veteran's disability is productive of 
no more than moderate impairment.  The veteran's muscle 
herniation disability is manifested by subjective complaints 
of pain and swelling at times.  Objectively, tenderness to 
palpation, fatigue and weakness after heavy use have been 
demonstrated.  The evidence, however, does not demonstrate an 
entry or exit wound, tissue loss, atrophy, or other 
impairment of function attributable to the service-connected 
disability.  Additionally, strength and endurance tests are 
somewhat equal when compared to findings on the left side.  
Finally, although there is evidence that the veteran had 
difficulties with performing his duties at work, the evidence 
demonstrates that the veteran's neurological symptoms create 
most of those difficulties.  The veteran's neurological 
symptoms are more properly attributable to his nonservice-
connected carpal tunnel syndrome and capital tunnel syndrome.  
Accordingly, the criteria for a rating in excess of 10 
percent for the service-connected herniation, Muscle Group 
VII, have not been met. 

The rating provisions of 38 C.F.R. § 4.71a, Diagnostic Codes 
5206 through 5208 have also been considered.  As demonstrated 
above, the veteran's flexion of the right forearm is not 
limited to 90 degrees, his extension is not limited to 75 
degrees, nor is flexion limited to 100 degrees with extension 
limited to 45 degrees.  On VA examinations in June 1998, 
October 1999, April 2000, and April 2004, range of motion 
findings were essentially normal.  Thus, the criteria for a 
rating in excess of 10 percent have not been met.  

In this case, the Board finds that the currently assigned 10 
percent evaluation adequately compensates the veteran for his 
pain and tenderness due to the service-connected muscle 
herniation of the right forearm.  As discussed above, 
objective findings for this disability are essentially 
normal.  The record establishes that the veteran's 
neurological symptoms are more properly attributable to the 
nonservice-connected disabilities such as his carpal tunnel 
syndrome.  Thus, an increased rating under DeLuca is not 
warranted.  38 C.F.R. §§ 4.10, 4.40, 4.45.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  

Extra-Schedular Consideration

The pertinent provisions of 38 C.F.R. § 3.321 have been 
considered.  In this case, the evidence does not show that 
the veteran's muscle herniation of the right forearm is 
productive of frequent hospitalization or marked interference 
with employment that is exceptional so as to preclude the use 
of the regular rating criteria.  Although the veteran 
receives a total rating based on individual unemployability 
as well as Social Security disability benefits, the record 
reflects that those benefits are based on all of the 
veteran's service-connected disabilities, including his PTSD.  
The Board also points out that the employment reports of 
record show that his mental as well as his physical 
disabilities interfered with employment.  Therefore, an 
increased evaluation on an extra-schedular basis is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88 (1996).



Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA expanded the duty of VA to notify the claimant and 
the representative of the information and evidence necessary 
to substantiate a claim, and enhanced its duty to assist a 
claimant in developing the evidence necessary to substantiate 
a claim.  See Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002)).  VA issued regulations to implement the VCAA in 
August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2004)).  

VA has fulfilled its duty to notify and to assist the 
veteran.  The veteran and his representative have been 
notified of the information and medical or lay evidence 
needed to substantiate his claim.  By rating decision dated 
in August 1998, Statement of the Case dated in November 1998, 
and VA letters dated in April 2001 and March 2004, VA 
apprised the veteran and his representative of the law 
applicable in adjudicating the appeal, the reasons and bases 
for the VA decision, and the information and evidence needed 
to substantiate the claim.  VA told the veteran that he 
should provide medical information and/or evidence about his 
doctor's records, medical diagnoses, and medical opinions.  
VA also told the veteran that it would assist him with 
obtaining medical records, employment records, or records 
from other Federal agencies.  VA also, in essence, asked the 
veteran to submit all of the evidence in his possession.  
There is no indication that the correspondence was returned 
as undeliverable.  VA has fulfilled its duty to inform the 
veteran of the information and evidence needed to 
substantiate his claim.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

VA has fulfilled its duty to assist.  VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran, and such evidence has been obtained and 
associated with the claims folder.  The evidence includes 
reports of VA examinations dated from 1973 to 2004, VA 
outpatient treatment reports dated from 1998 to 2003, SSA 
reports, and private medical reports dated from January 1999 
to December 1999.  The veteran was furnished medical release 
of information forms and told to inform VA of any additional 
dates and places of treatment, as well as any other pertinent 
information or evidence in the veteran's control.  The 
veteran's August 1999 hearing transcript, as well as 
statements from his employers are also of record.  Neither 
the veteran nor his representative has identified any 
outstanding evidence which could be used to support the issue 
on appeal.  VA has met its duty to assist the veteran in the 
development of this appeal and there is no need for further 
development.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159(d).

In this case, the duty to notify and duty to assist the 
veteran have been fulfilled.  All information and evidence 
have been developed to the extent possible and that no 
prejudice will result to the veteran by the Board's 
consideration of this matter.  Bernard v. Brown, 4 Vet. App. 
384, 393-94 (1993).


ORDER

Entitlement to a rating in excess of 10 percent for 
herniation, Muscle Group VII, of the right arm is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


